Blackmar, J. (dissenting):
I dissent. The medicine which the doctor gave was entirely harmless; and it is proposed to uphold the conviction on the ground that he represented that it would produce an abortion. There is no direct evidence of any such representation; it is spelled out of the evidence of the complaint of the woman and the prescription of the physician. Both witnesses for the People were police detectives, engaged in an attempt to decoy the defendant into the commission of a crime — an immoral act in itself, and carried out by falsehood. In some respects their evidence was highly improbable, as where one testified that she heard the conversation through the closed door of the examination room although she did not listen at the door. It is suggested that she might have fabricated a, situation which would make her evidence more believable, if she had testified that she did listen at the door; but we must recognize a natural aversion to confess, to eavesdropping. Every circumstance tended strongly to show the innocence of the defendant; the fee was two dollars, usual for innocent consultation, although the witnesses testified that she suggested ten dollars and the doctor asked twenty-five; the medicine itself was harmless, and the reputation of the defendant was of the best.
Detective work in obtaining by legal methods evidence of crime is necessary, and the vocation should be held in proper esteem. But it is neither necessary nor honorable to induce the commission of a crime, whether the procurer is paid by the public or by private parties. In both cases the witnesses are under a temptation to make gocsd. In the case of private detectives, the courts consistently refuse to grant divorces without corroborating evidence. The courts established the rule that convictions by. accomplices could not be had without other evidence tending to connect the defendant with the commission of the crime, long before it was enacted into a statute. (See Code Crim. Proc. § 399.) It is the duty of the courts, in reviewing a conviction, not only to determine whether there is some evidence, but whether it is enough to Exclude reasonable doubt. In this case, the evidence is, in my opinion, not sufficient. A conviction of a professional man of unimpeached character should not be had solely on *157the testimony of paid detectives who claim to have induced the commission of the crime, when that testimony has elements of improbability and is not supported by a single fact or circumstance which lends it even an air of probability. Every doctor in the community, no matter how innocent in fact or how high his character, is at the mercy of such an attempt.
Stapleton, J., concurred.
Judgment of conviction of the Court of Special Sessions affirmed.